Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 6, 2020 and November 4, 2021 have been received, considered, and are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 2-7 are objected to because of the following informalities:  Claims 2-7 are claiming "the computer-implemented of method 1."  It is unknown what this means.  Correct claims 2-7 to recite “the computer-implemented method of claim 1,” if this is what applicant intends the meaning to be.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter without significantly more.  
In Step 1, claims 1-7 discuss a method that falls under a process. 
In Step 2A, Prong 1, the process falls under an abstract idea as a mental process with nothing more than a generic computer.  The claim recites registering one or more aerial vehicles and one or more land-based vehicles with a last mile delivery system; determining to generate a land-based vehicle transportation request for a first aerial vehicle performing a delivery; matching the first aerial vehicle with a first land-based vehicle based on the land-based vehicle transportation request and the land-based vehicle information; and generating and sending transportation instructions to the first aerial vehicle and the first land-based vehicle.  The determining limitations, as drafted, teach a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for being associated with a computer.  That is, without the addition of a computer, nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, but for use by a computer, the claim encompasses a user to determine that a host of aerial and land-based vehicles are registered within a system, a match is made between the available aerial vehicle(s) and land-based vehicle(s) and that the matched aerial vehicle travels in the direction of the corresponding land-based vehicle for which it is assigned based on the transportation instructions sent out by the land-based vehicle.  Thus, each of the limitations in the claim recite a mental process.  The mere nominal recitation of a process by a computer does not take the claim limitations out of the mental process grouping.
In Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  Simply registering aerial and/or land-based vehicles with information, generating transportation requests based on the information, matching the vehicles based on transportation requests, and generating and sending transportation instructions to the vehicles can be performed within a human mind.  Even the use of a generic computer does not recite any additional elements to integrate the judicial exception into a practical application in Step 2A, Prong 2.  See MPEP § 2106.04(a)(2).  The determination of the claim 1-7 limitations by a computer-implemented method is recited at a high level of generality and merely automates the determining steps, therefore acting as a computer to perform the abstract idea.  The additional limitation is no more than mere instructions to apply the exception using a computer.  Accordingly, the claim is ineligible subject matter because it is not directed to more than the abstract idea itself.
In Step 2B, the claim does not recite additional claim elements that can amount to significantly more to overcome the judicial exception.  The additional elements in the claim amount to no more than mere instructions to apply the exception using a computer.  Mere instructions to apply an exception to a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Therefore, the claims are not eligible subject matter.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ucar et al. (US 20200356114 A1, herein after Ucar).
Regarding claim 1, Ucar discloses a computer-implemented method (Fig. 1A, 3, 4) comprising: 
registering one or more aerial vehicles (Fig. 1A – System 100, Drone(s) 103; Fig. 1B) and one or more land-based vehicles with a last mile delivery system ((Fig. 1A – System 100, Network 105, Roadway Vehicle(s) 107; Fig. 1B; P. 0028, ln. 3-9 (the System 100 includes…one or more Drones 103a…103n, and one or more Roadway Vehicles 107a…107n coupled for electronic communication via a Network 105)).  A system comprising a network of drones (unmanned aerial vehicles) and road vehicles (land-based vehicles) that are electronically communicative with each other establishes a registry of vehicles within the system), wherein the one or more aerial vehicles and the one or more land-based vehicles are associated with aerial vehicle information (P. 0023, ln. 13-20 (drones in the drone network….may switch or reassign drone tasks based on various static, dynamic and/or predefined factors (e.g., real-time traffic information, predicted traffic information, start point and destination point of the drones, package destination, subsequent stop points of the drones, remaining battery of the drones, etc.))) and land-based vehicle information, respectively ((Fig. 1A – Drone(s) 103, Roadway Vehicle(s) 107; P. 0043, ln. 3-11 (nonlimiting examples of the vehicle data associated with a Roadway Vehicle 107 (land-based vehicle) include the vehicle speed, the vehicle acceleration/deceleration rate, the vehicle start point, the vehicle destination point, the vehicle route currently followed by the Roadway Vehicle 107, the vehicle location indicating the geographic location of the Roadway Vehicle 107, the vehicle lane indicating the lane in which the Roadway Vehicle 107 proceeds, etc.); P. 0098, ln. 9-17 (the First Drone 103 may receive roadway traffic data for the geographic area and/or drone data associated with one or more Drones 103…the roadway traffic data of the geographic area may include roadway data…vehicle data associated with one or more Roadway Vehicles 107 (e.g., vehicle route, vehicle behavior data, etc.), etc.); P. 0098, ln. 17-20 (the drone data may include the current range of the Drone 103, the package data of the package associated with current drone task of the Drone 103, the Roadway Vehicle 107 on which the Drone 103 is currently docked)).  In its broadest reasonable interpretation, the term associated is a general term.  Ucar teaches an aerial vehicle as being a drone and a land-based vehicle as being a roadway vehicle.  Additionally, Ucar teaches the association between the aerial and land-based vehicles with the aerial vehicle information and land-based vehicle information.  Ucar teaches aerial vehicle information to include drone data, roadway traffic data of the geographic area, and vehicle data associated with the one or more roadway vehicles (P. 0098, ln. 9-17), wherein the drone data may include the current range of the Drone 103, start point, destination point, the package data of the package associated with current drone task of the Drone 103, and the Roadway Vehicle 107 on which the Drone 103 is currently docked (P. 0098, ln. 17-20).  Ucar teaches roadway vehicle information to include vehicle data associated with one or more Roadway Vehicles 107, vehicle speed, acceleration/deceleration rate, vehicle start point, vehicle destination point, vehicle route currently followed by the roadway vehicle, vehicle location indicating the geographic location of the roadway vehicle, the vehicle lane indicating the lane in which the Roadway Vehicle 107 proceeds. (P. 0043, ln. 1-11)); 
determining to generate a land-based vehicle transportation request for a first aerial vehicle that is performing a delivery ((Fig. 1A – Drone(s) 103, Network 105, Roadway Vehicle(s) 107; P. 0005, ln. 3-14 (computer-implemented methods comprising: receiving, at a first drone of a drone network…a first task to transport a first package to a first destination…wirelessly communicating a request to transfer the first package to the second drone…wirelessly receiving a response to request accepting the transfer of the first package…and transferring the first package to the second drone); P. 0040 ln. 1-6 (drone data may include a drone task list…drone task may instruct the First Drone 103 to transport a first package to a destination); P. 0098, ln 7-9 (the First Drone 103 may receive a first task instructing the First Drone 103 to transport a first package to a first destination in a geographic area); P. 0099, ln. 23-26 (the First Drone 103 may wirelessly communicate a transfer request to the Second Drone 103, the transfer request may request to transfer the first package to the Second Drone 103)). The transfer request of Ucar teaches a transportation request in the current application.  In both instances, a request made for the aerial vehicle, whether for transportation or for transfer, is nothing more than the assignment of a task for the aerial vehicle to complete/fulfill.  Although the request made to the first aerial vehicle performing a delivery in the current application is a transportation request, and not a transfer request, in both cases, the aerial vehicle is nothing more than being tasked with transporting a package to its destination, whether that be by land-vehicle or a transfer to another drone.  A transfer request from a first drone to a second drone is essentially the same thing as a transportation request from a first aerial vehicle to a first land vehicle because in both circumstances, whether it is the first drone or any drone that is given the request, the request is for the drone to perform a task, in this case, a delivery by the drone, which Ucar teaches.  In both scenarios, the drones are receiving a task to perform a delivery.  Therefore, Ucar teaches a transportation request for an aerial vehicle that is assigned to perform a delivery);
matching, based on the land-based vehicle transportation request and the land-based vehicle information, the first aerial vehicle with a first land-based vehicle ((Fig. 1A – Drone(s) 103, Roadway Vehicle(s) 107, Signal Line 146, Drone Manager 206; Fig. 7; P. 0030, ln. 15-22 (the Network 105 is a wireless network using a connection such as Dedicated Short Range Communication (DSRC), …vehicle-to-vehicle (V2V) networks, …drone-to-drone networks, …or any other wireless networks); P. 0031, ln. 4-7 (the Roadway Vehicle 107 may be configured to transmit data to and/or receive data from the Management Server 101, other Roadway Vehicles 107, and/or the Drones 103 via the Network 105); P. 0031, ln. 7-11 (as the Roadway Vehicle 107 is located within the communication range of the Drone 103, the Roadway Vehicle 107 may be communicatively coupled to the Drone 103 via Signal Line 146 (e.g., drone-to-vehicle connection)); P. 0055, ln. (the Drone Manager 206 may determine the vehicle route of the first Roadway Vehicle 107 on which the first drone is docked based on the roadway traffic data…the vehicle data of the First Roadway Vehicle 107 may include the vehicle route of the First Roadway Vehicle 107, and thus the Drone Manager 206 may extract the vehicle route of the First Roadway Vehicle 107 from the vehicle data of the First Roadway Vehicle 107 in the roadway traffic data)).  Ucar teaches matching, the first aerial vehicle with a first land-based vehicle wherein the drone manager pairs a drone with a roadway vehicle.  The act of pairing multiple components together is generally synonymous for matching.  Ucar teaches the act of pairing a drone with a roadway vehicle if the management server finds that conditions surrounding the drone and the roadway vehicle adequate to do so. The drone manager determines the vehicle route of the roadway vehicles (land-based) by being communicatively connected to the roadway vehicles.  If the roadway vehicle is within the communication range of the drone, and if the roadway traffic data and the vehicle information of the roadway vehicle are suitable, the drone manager is able to pair the drone with the selected roadway vehicle.  This pairing of a drone to a selected corresponding roadway vehicle is, in essence, matching.  The road and traffic data and geographical factors presented determine if the aerial vehicle and land-based vehicle will be a match.  Additionally, Management Server 101 determines whether the roadway vehicle is within the communication range of the drone as well as determines the roadway traffic data.  One of ordinary skill in the art would understand that once the roadway vehicle appears within the communication range of the drone, that the roadway vehicle could then be communicatively connected, paired, or thereby “matched” to the drone.  Additionally, the concept of using roadway traffic data to determine if an aerial vehicle and land-based vehicle will communicatively connect with each other, is essentially pairing, which is synonymous to matching); and 
generating and sending transportation instructions to the first aerial vehicle and the first land-based vehicle, wherein the transportation instructions comprise: (i) a starting location where the first aerial vehicle docks to the first land-based vehicle ((Fig. 1A – Drone(s) 103, Roadway Vehicle(s) 107; Fig. 8A – First Roadway Vehicle 802, Vehicle Route 812, First Drone 820, First Package 825, First Destination 840; P. 0031, ln. 17-21 (the Roadway Vehicle 107 may carry one or more Drones 103 as the Roadway Vehicle 107 travels on the roadway surface…the Drone 103 may dock on the Roadway Vehicle 107 (e.g., situated on the vehicle roof), and thus proceed together with the Roadway Vehicle 107); P. 0063, ln. 2-7 (the First Drone 820 may be assigned a first task of transporting the First Package 825 to the First Destination 840…the First Drone 820 may dock on the First Roadway Vehicle 802, and thus may be transported towards the First Destination 840 as the First Roadway Vehicle 802 travels along the Vehicle Route 812)).  Ucar does not explicitly state generating and sending transportation instructions to the first aerial vehicle and the first land-based vehicles regarding the starting location being where the aerial vehicle docks to the first land-based vehicle, however, both the transportation instructions and the starting location are implicit in Ucar.  If, for example, within the task of the first drone transporting the first package to the first destination, the first drone, being communicatively connected to a first roadway vehicle, is to dock onto the first roadway vehicle for which the first drone is communicatively connected, in order to reach the first destination, then it is implied that there were a) transportation instructions within the communication for the roadway vehicle to transport the first drone to the first destination based on the instructions generated by the management server, and that b) the starting location of the first roadway vehicle’s transport of the first drone is in fact, the point/moment at which the first drone docks to the first roadway vehicle)), and (ii) a destination to which the first land-based vehicle transports the first aerial vehicle ((Fig. 7A, 7B – First Roadway Vehicle 702, First Drone 720,  First Package 725, First Destination 740; Fig. 8A – First Roadway Vehicle 802, Vehicle Route 812, First Drone 820, First Destination 840; P. 0063, ln. (the First Drone 820 may dock on the First Roadway Vehicle 802, and thus may be transported towards the First Destination 840 as the First Roadway Vehicle 802 travels along the Vehicle Route 812); P. 0083, ln. 2-6 (the First Drone 720 may be assigned a first task of transporting the First Package 725 to the First Destination 740, the First Drone 720 may dock on the First Roadway Vehicle 702 that is traveling towards the First Destination 740); P. 0091, ln. (the First Drone 770 may be assigned a first task of transporting the First Package 775 to the First Destination 790, the First Drone 770 may dock on a First Roadway Vehicle 752 that is traveling towards the First Destination 790)). Ucar teaches a first destination to which the first roadway vehicle transports the first drone. Although it is not explicitly stated in Ucar, it can be inferred that if a first drone and a first roadway vehicle are communicatively connected and that the first drone may dock on the first roadway vehicle, that there was a task assigned for the roadway vehicle to transport the first drone to the first destination).
Regarding claim 2, Ucar discloses the computer-implemented of method 1, wherein determining to generate a land-based vehicle transportation request for a first aerial vehicle that is performing a delivery comprises: 
receiving a request for transportation from the first aerial vehicle (Fig. 1A - First Drone 103, First Roadway Vehicle 107, Drone Task Manager 202; P. 0052, ln. 3-7 (the Drone Task Manager 202 may assign a first task to a First Drone 103 of the drone network, the first task may instruct the First Drone 103 to transport a first package to a first destination in the geographic area); P. 0052, ln. 14-18 (the First Drone 103 may carry the first package and dock on a First Roadway Vehicle 107 that is traveling towards the first destination, thereby being transported towards the first destination as the First Roadway Vehicle 107 proceeds forward); P. 0098, ln. 9-17 (the First Drone 103 may receive a first task instructing the First Drone 103 to transport a first package to a first destination in a geographic area…the roadway traffic data of the geographic area may include…vehicle data associated with one or more Roadway Vehicles 107 (e.g., vehicle route, vehicle behavior data, etc.), etc.)).  Ucar recites assigning a first drone of a drone network a first task to transport a first package to a first destination.  Ucar does not explicitly state receiving a request for transportation from the first aerial vehicle however, it nonetheless teaches it.  Ucar teaches multiple scenarios where a first drone docks onto a first roadway vehicle and the first roadway vehicle transports the first drone to the first destination, therefore implying that some sort of request, task, or instruction was communicated to the first roadway vehicle from the first drone (Fig. 7A, 7B, 8A, 8B).  Since the first drone, which was communicatively connected to the first roadway vehicle, docked onto the first roadway vehicle, and was then transported by the first roadway vehicle, it can be inferred that the first roadway vehicle had received some sort of request, or task or instruction to transport the first drone the rest of the way to the first destination.  Otherwise and without any instruction or request, neither the first drone nor the first roadway vehicle would have performed). 
Regarding claim 3, Ucar discloses the computer-implemented of method 1, wherein determining to generate a land-based vehicle transportation request for a first aerial vehicle that is performing a delivery comprises: 
determining, based on an analysis of the aerial vehicle information, to generate the land-based vehicle transportation request ((Fig. 1A - First Drone 103, First Roadway Vehicle 107, Drone Task Manager 202; P. 0052, ln. 3-7 (the Drone Task Manager 202 may assign a first task to a First Drone 103 of the drone network, the first task may instruct the First Drone 103 to transport a first package to a first destination in the geographic area); P. 0052, ln. 14-18 (the First Drone 103 may carry the first package and dock on a First Roadway Vehicle 107 that is traveling towards the first destination, thereby being transported towards the first destination as the First Roadway Vehicle 107 proceeds forward); P. 0098, ln. 9-17 (the First Drone 103 may receive a first task instructing the First Drone 103 to transport a first package to a first destination in a geographic area…the roadway traffic data of the geographic area may include…vehicle data associated with one or more Roadway Vehicles 107…, etc.)).  Ucar recites assigning a first drone of a drone network a first task to transport a first package to a first destination.  Ucar does not explicitly state generating a request for transportation the land-based vehicle however, it nonetheless teaches it.  Ucar teaches multiple scenarios where a first drone docks onto a first roadway vehicle and the first roadway vehicle transports the first drone to the first destination, therefore implying that some sort of request, task, or instruction was communicated to the first roadway vehicle from the first drone (Fig. 7A, 7B, 8A, 8B).  Since the first drone, which was communicatively connected to the first roadway vehicle, docked onto the first roadway vehicle, and was then transported by the first roadway vehicle, Ucar suggests that the first roadway vehicle had received some sort of request, or task or instruction to transport the first drone the rest of the way to the first destination.  Otherwise and without any instruction or request, neither the first drone nor the first roadway vehicle would have performed).
Regarding claim 4, Ucar discloses the computer-implemented of method 1, wherein the land-based vehicle information comprises, for each of the one or more land-based vehicles, at least one of: a vehicle profile, a real-time location, a destination, or a planned route information (Ucar teaches a vehicle profile, a destination, vehicle route, and a vehicle profile. (Fig. 1A – Roadway Vehicle(s) 107, Server Data Store 123; P. 0047, ln. 1-4 (the Server Data Store 123 may store roadway traffic data describing…one or more Roadway Vehicles 107 in the geographic area); P. 0047, ln. 14-21 (the vehicle data associated with a Roadway Vehicle 107 may include the vehicle speed, the vehicle acceleration/deceleration rate, the vehicle start point, the vehicle destination point, the vehicle location, the vehicle lane, the vehicle route, the historical travel data, the vehicle attributes (e.g., public vehicle, private vehicle, fixed routes and schedules, etc.))).
Regarding Claim 5, Ucar discloses the computer-implemented of method 1, wherein the aerial vehicle information comprises, for each of the one or more aerial vehicles, at least one of: an aerial vehicle profile, a real-time 26location, a destination, a planned route information, a range of the aerial vehicle, a speed of the aerial vehicle, and a weight capacity of the aerial vehicle (Ucar teaches the aerial vehicle information comprising traffic information (both in real-time and predicted), a drone start point and destination point, a package destination and planned route information. (P. 0023, ln. 13-21 (the drones in the drone network that are located proximate to one another may dynamically switch or reassign their drone tasks based on various static, dynamic, and/or predefined factors (e.g., real-time traffic information, predicted traffic information, start point and destination point of the drones, package destination, subsequent stop point of the drones, remaining battery of the drones, etc.) thereby improving the likelihood of completion of the drone tasks))).
Regarding claim 8, Ucar discloses a non-transitory computer-readable medium storing one or more instructions executable by a computer system to perform operations (Fig. 1A – Drone(s) 103, Processor 115, Memory 117, Communication Unit 119, Drone Management Application 120, Drone Data Store 121; P. 0035, ln. 18-22 (the Drone Management Application 120 may receive and process the drone data and/or the roadway traffic data, and communicate with other components of the Drone 103 via the bus, such as the Communication Unit 119, the Memory 117, the Drone Data Store 121, etc.); P. 0036, ln. 1-7 (the Memory 117 includes a non-transitory computer-usable (e.g., readable, writeable, etc.) medium, which can be any tangible non-transitory apparatus or device that can contain, store, communicate, propagate or transport instructions, data, computer programs, software, code, routines, etc., for processing by or in connection with the Processor 115))  comprising: 
registering one or more aerial vehicles (Fig. 1A – System 100, Drone(s) 103; Fig. 1B) and one or more land-based vehicles with a last mile delivery system ((Fig. 1A – System 100, Network 105, Roadway Vehicle(s) 107; Fig. 1B; P. 0028, ln. 3-9 (the System 100 includes…one or more Drones 103a…103n, and one or more Roadway Vehicles 107a…107n coupled for electronic communication via a Network 105)).  A system comprising a network of drones (unmanned aerial vehicles) and road vehicles (land-based vehicles) that are electronically communicative with each other establishes a registry of vehicles within the system), wherein the one or more aerial vehicles and the one or more land-based vehicles are associated with aerial vehicle information (P. 0023, ln. 13-20 (drones in the drone network….may switch or reassign drone tasks based on various static, dynamic and/or predefined factors (e.g., real-time traffic information, predicted traffic information, start point and destination point of the drones, package destination, subsequent stop points of the drones, remaining battery of the drones, etc.))) and land-based vehicle information, respectively ((Fig. 1A – Drone(s) 103, Roadway Vehicle(s) 107; P. 0043, ln. 3-11 (nonlimiting examples of the vehicle data associated with a Roadway Vehicle 107 (land-based vehicle) include the vehicle speed, the vehicle acceleration/deceleration rate, the vehicle start point, the vehicle destination point, the vehicle route currently followed by the Roadway Vehicle 107, the vehicle location indicating the geographic location of the Roadway Vehicle 107, the vehicle lane indicating the lane in which the Roadway Vehicle 107 proceeds, etc.); P. 0098, ln. 9-17 (the First Drone 103 may receive roadway traffic data for the geographic area and/or drone data associated with one or more Drones 103…the roadway traffic data of the geographic area may include roadway data…vehicle data associated with one or more Roadway Vehicles 107 (e.g., vehicle route, vehicle behavior data, etc.), etc.); P. 0098, ln. 17-20 (the drone data may include the current range of the Drone 103, the package data of the package associated with current drone task of the Drone 103, the Roadway Vehicle 107 on which the Drone 103 is currently docked)).  In its broadest reasonable interpretation, the term associated is a general term.  Ucar teaches an aerial vehicle as being a drone and a land-based vehicle as being a roadway vehicle.  Additionally, Ucar teaches the association between the aerial and land-based vehicles with the aerial vehicle information and land-based vehicle information.  Ucar teaches aerial vehicle information to include drone data, roadway traffic data of the geographic area, and vehicle data associated with the one or more roadway vehicles (P. 0098, ln. 9-17), wherein the drone data may include the current range of the Drone 103, start point, destination point, the package data of the package associated with current drone task of the Drone 103, and the Roadway Vehicle 107 on which the Drone 103 is currently docked (P. 0098, ln. 17-20).  Ucar teaches roadway vehicle information to include vehicle data associated with one or more Roadway Vehicles 107, vehicle speed, acceleration/deceleration rate, vehicle start point, vehicle destination point, vehicle route currently followed by the roadway vehicle, vehicle location indicating the geographic location of the roadway vehicle, the vehicle lane indicating the lane in which the Roadway Vehicle 107 proceeds. (P. 0043, ln. 1-11)); 
determining to generate a land-based vehicle transportation request for a first aerial vehicle that is performing a delivery ((Fig. 1A – Drone(s) 103, Network 105, Roadway Vehicle(s) 107; (P. 0005, ln. 3-14 (computer-implemented methods comprising: receiving, at a first drone of a drone network…a first task to transport a first package to a first destination…wirelessly communicating a request to transfer the first package to the second drone…wirelessly receiving a response to request accepting the transfer of the first package…and transferring the first package to the second drone); P. 0040 ln. 1-6 (drone data may include a drone task list…drone task may instruct the First Drone 103 to transport a first package to a destination); P. 0098, ln 7-9 (the First Drone 103 may receive a first task instructing the First Drone 103 to transport a first package to a first destination in a geographic area); P. 0099, ln. 23-26 (the First Drone 103 may wirelessly communicate a transfer request to the Second Drone 103, the transfer request may request to transfer the first package to the Second Drone 103)). The transfer request of Ucar teaches a transportation request in the current application.  In both instances, a request made for the aerial vehicle, whether for transportation or for transfer, is nothing more than the assignment of a task for the aerial vehicle to complete/fulfill.  Although the request made to the first aerial vehicle performing a delivery in the current application is a transportation request, and not a transfer request, in both cases, the aerial vehicle is nothing more than being tasked with transporting a package to its destination, whether that be a land vehicle or a transfer to another drone.  A transfer request from a first drone to a second drone is essentially the same thing as a transportation request from a first aerial vehicle to a first land vehicle because in both circumstances, whether it is the first drone or any drone that is given the request, the request is for the drone to perform a task, in this case, a delivery by the drone, which Ucar teaches.  In both scenarios, the drones are receiving a task to perform a delivery.  Therefore, Ucar teaches a transportation request for an aerial vehicle that is assigned to perform a delivery);
matching, based on the land-based vehicle transportation request and the land-based vehicle information, the first aerial vehicle with a first land-based vehicle ((Fig. 1A – Drone(s) 103, Roadway Vehicle(s) 107, Signal Line 146, Drone Manager 206; Fig. 7; P. 0030, ln. 15-22 (the Network 105 is a wireless network using a connection such as Dedicated Short Range Communication (DSRC), …vehicle-to-vehicle (V2V) networks, …drone-to-drone networks, …or any other wireless networks); P. 0031, ln. 4-7 (the Roadway Vehicle 107 may be configured to transmit data to and/or receive data from the Management Server 101, other Roadway Vehicles 107, and/or the Drones 103 via the Network 105); P. 0031, ln. 7-11 (as the Roadway Vehicle 107 is located within the communication range of the Drone 103, the Roadway Vehicle 107 may be communicatively coupled to the Drone 103 via Signal Line 146 (e.g., drone-to-vehicle connection)); P. 0055, ln. (the Drone Manager 206 may determine the vehicle route of the first Roadway Vehicle 107 on which the first drone is docked based on the roadway traffic data…the vehicle data of the First Roadway Vehicle 107 may include the vehicle route of the First Roadway Vehicle 107, and thus the Drone Manager 206 may extract the vehicle route of the First Roadway Vehicle 107 from the vehicle data of the First Roadway Vehicle 107 in the roadway traffic data)).  Ucar teaches matching, the first aerial vehicle with a first land-based vehicle wherein the drone manager pairs a drone with a roadway vehicle.  The act of pairing multiple components together is generally synonymous for matching.  Ucar teaches the act of pairing a drone with a roadway vehicle if the management server finds that conditions surrounding the drone and the roadway vehicle adequate to do so. The drone manager determines the vehicle route of the roadway vehicles (land-based) by being communicatively connected to the roadway vehicles.  If the roadway vehicle is within the communication range of the drone, and if the roadway traffic data and the vehicle information of the roadway vehicle are suitable, the drone manager is able to pair the drone with the selected roadway vehicle.  This pairing of a drone to a selected corresponding roadway vehicle is, in essence, matching.  The road and traffic data and geographical factors presented determine if the aerial vehicle and land-based vehicle will be a match.  Additionally, Management Server 101 determines whether the roadway vehicle is within the communication range of the drone as well as determines the roadway traffic data.  One of ordinary skill in the art would understand that once the roadway vehicle appears within the communication range of the drone, that the roadway vehicle could then be communicatively connected, paired, or thereby “matched” to the drone.  Additionally, the concept of using roadway traffic data to determine if an aerial vehicle and land-based vehicle will communicatively connect with each other, is essentially pairing, which is synonymous to matching); and
generating and sending transportation instructions to the first aerial vehicle and the first land-based vehicle, wherein the transportation instructions comprise: (i) a starting location where the first aerial vehicle docks to the first land-based vehicle ((Fig. 1A – Drone(s) 103, Roadway Vehicle(s) 107; Fig. 8A – First Roadway Vehicle 802, Vehicle Route 812, First Drone 820, First Package 825, First Destination 840; P. 0031, ln. 17-21 (the Roadway Vehicle 107 may carry one or more Drones 103 as the Roadway Vehicle 107 travels on the roadway surface…the Drone 103 may dock on the Roadway Vehicle 107 (e.g., situated on the vehicle roof), and thus proceed together with the Roadway Vehicle 107); P. 0063, ln. 2-7 (the First Drone 820 may be assigned a first task of transporting the First Package 825 to the First Destination 840…the First Drone 820 may dock on the First Roadway Vehicle 802, and thus may be transported towards the First Destination 840 as the First Roadway Vehicle 802 travels along the Vehicle Route 812)).  Ucar does not explicitly state generating and sending transportation instructions to the first aerial vehicle and the first land-based vehicles regarding the starting location being where the aerial vehicle docks to the first land-based vehicle, however, both the transportation instructions and the starting location are implicit in Ucar.  If, for example, within the task of the first drone transporting the first package to the first destination, the first drone, being communicatively connected to a first roadway vehicle, is to dock onto the first roadway vehicle for which the first drone is communicatively connected, in order to reach the first destination, then it is implied that there were a) transportation instructions within the communication for the roadway vehicle to transport the first drone to the first destination based on the instructions generated by the management server, and that b) the starting location of the first roadway vehicle’s transport of the first drone is in fact, the point/moment at which the first drone docks to the first roadway vehicle)), and (ii) a destination to which the first land-based vehicle transports the first aerial vehicle ((Fig. 7A, 7B – First Roadway Vehicle 702, First Drone 720,  First Package 725, First Destination 740; Fig. 8A – First Roadway Vehicle 802, Vehicle Route 812, First Drone 820, First Destination 840; P. 0063, ln. (the First Drone 820 may dock on the First Roadway Vehicle 802, and thus may be transported towards the First Destination 840 as the First Roadway Vehicle 802 travels along the Vehicle Route 812); P. 0083, ln. 2-6 (the First Drone 720 may be assigned a first task of transporting the First Package 725 to the First Destination 740, the First Drone 720 may dock on the First Roadway Vehicle 702 that is traveling towards the First Destination 740); P. 0091, ln. (the First Drone 770 may be assigned a first task of transporting the First Package 775 to the First Destination 790, the First Drone 770 may dock on a First Roadway Vehicle 752 that is traveling towards the First Destination 790)). Ucar teaches a first destination to which the first roadway vehicle transports the first drone. Although it is not explicitly stated in Ucar, it can be inferred that if a first drone and a first roadway vehicle are communicatively connected and that the first drone may dock on the first roadway vehicle, that there was a task assigned for the roadway vehicle to transport the first drone to the first destination).
Regarding claim 9, Ucar discloses the non-transitory computer-readable medium of claim 8, wherein determining to generate a land-based vehicle transportation request for a first aerial vehicle that is performing a delivery comprises: 
receiving a request for transportation from the first aerial vehicle (Fig. 1A - First Drone 103, First Roadway Vehicle 107, Drone Task Manager 202; P. 0052, ln. 3-7 (the Drone Task Manager 202 may assign a first task to a First Drone 103 of the drone network, the first task may instruct the First Drone 103 to transport a first package to a first destination in the geographic area); P. 0052, ln. 14-18 (the First Drone 103 may carry the first package and dock on a First Roadway Vehicle 107 that is traveling towards the first destination, thereby being transported towards the first destination as the First Roadway Vehicle 107 proceeds forward); P. 0098, ln. 9-17 (the First Drone 103 may receive a first task instructing the First Drone 103 to transport a first package to a first destination in a geographic area…the roadway traffic data of the geographic area may include…vehicle data associated with one or more Roadway Vehicles 107 (e.g., vehicle route, vehicle behavior data, etc.), etc.)).  Ucar recites assigning a first drone of a drone network a first task to transport a first package to a first destination.  Ucar does not explicitly state receiving a request for transportation from the first aerial vehicle however, it nonetheless teaches it.  Ucar teaches multiple scenarios where a first drone docks onto a first roadway vehicle and the first roadway vehicle transports the first drone to the first destination, therefore implying that some sort of request, task, or instruction was communicated to the first roadway vehicle from the first drone (Fig. 7A, 7B, 8A, 8B).  Since the first drone, which was communicatively connected to the first roadway vehicle, docked onto the first roadway vehicle, and was then transported by the first roadway vehicle, it can be inferred that the first roadway vehicle had received some sort of request, or task or instruction to transport the first drone the rest of the way to the first destination.  Otherwise and without any instruction or request, neither the first drone nor the first roadway vehicle would have performed). 
Regarding claim 10, Ucar discloses the non-transitory computer-readable medium of claim 8, wherein determining to generate a land-based vehicle transportation request for a first aerial vehicle that is performing a delivery comprises: 
determining, based on an analysis of the aerial vehicle information, to generate the land-based vehicle transportation request ((Fig. 1A - First Drone 103, First Roadway Vehicle 107, Drone Task Manager 202; P. 0052, ln. 3-7 (the Drone Task Manager 202 may assign a first task to a First Drone 103 of the drone network, the first task may instruct the First Drone 103 to transport a first package to a first destination in the geographic area); P. 0052, ln. 14-18 (the First Drone 103 may carry the first package and dock on a First Roadway Vehicle 107 that is traveling towards the first destination, thereby being transported towards the first destination as the First Roadway Vehicle 107 proceeds forward); P. 0098, ln. 9-17 (the First Drone 103 may receive a first task instructing the First Drone 103 to transport a first package to a first destination in a geographic area…the roadway traffic data of the geographic area may include…vehicle data associated with one or more Roadway Vehicles 107…, etc.)).  Ucar recites assigning a first drone of a drone network a first task to transport a first package to a first destination.  Ucar does not explicitly state generating a request for transportation the land-based vehicle however, it nonetheless teaches it.  Ucar teaches multiple scenarios where a first drone docks onto a first roadway vehicle and the first roadway vehicle transports the first drone to the first destination, therefore implying that some sort of request, task, or instruction was communicated to the first roadway vehicle from the first drone (Fig. 7A, 7B, 8A, 8B).  Since the first drone, which was communicatively connected to the first roadway vehicle, docked onto the first roadway vehicle, and was then transported by the first roadway vehicle, Ucar suggests that the first roadway vehicle had received some sort of request, or task or instruction to transport the first drone the rest of the way to the first destination.  Otherwise and without any instruction or request, neither the first drone nor the first roadway vehicle would have performed).
Regarding claim 11, Ucar discloses the non-transitory computer-readable medium of claim 8, wherein the land-based vehicle information comprises, for each of the one or more land-based vehicles, at least one of: a vehicle profile, a real-time location, a destination, or a planned route information (Ucar teaches a vehicle profile, a destination, vehicle route, and a vehicle profile. (Fig. 1A – Roadway Vehicle(s) 107, Server Data Store 123; P. 0047, ln. 1-4 (the Server Data Store 123 may store roadway traffic data describing…one or more Roadway Vehicles 107 in the geographic area); P. 0047, ln. 14-21 (the vehicle data associated with a Roadway Vehicle 107 may include the vehicle speed, the vehicle acceleration/deceleration rate, the vehicle start point, the vehicle destination point, the vehicle location, the vehicle lane, the vehicle route, the historical travel data, the vehicle attributes (e.g., public vehicle, private vehicle, fixed routes and schedules, etc.))).
Regarding claim 12, Ucar teaches the non-transitory computer-readable medium of claim 8, wherein the aerial vehicle information comprises, for each of the one or more aerial vehicles, at least one of: an aerial vehicle profile, a real-time location, a destination, a planned route information, a range of the aerial vehicle, a speed of the aerial vehicle, and a weight capacity of the aerial vehicle (Ucar teaches the aerial vehicle information comprising traffic information (both in real-time and predicted), a drone start point and destination point, a package destination and planned route information. (P. 0023, ln. 13-21 (the drones in the drone network that are located proximate to one another may dynamically switch or reassign their drone tasks based on various static, dynamic, and/or predefined factors (e.g., real-time traffic information, predicted traffic information, start point and destination point of the drones, package destination, subsequent stop point of the drones, remaining battery of the drones, etc.) thereby improving the likelihood of completion of the drone tasks))).
Regarding claim 15, Ucar teaches a system, comprising: 
one or more processors (P. 0035, ln. 12-15 (the Drone Management Application 120 may be implemented using software executable by one or more processors of one or more computer devices, using hardware)); and 
a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations (Fig. 1A – Drone(s) 103, Processor 115, Memory 117, Communication Unit 119, Drone Management Application 120, Drone Data Store 121; P. 0035, ln. 18-22 (the Drone Management Application 120 may receive and process the drone data and/or the roadway traffic data, and communicate with other components of the Drone 103 via the bus, such as the Communication Unit 119, the Memory 117, the Drone Data Store 121, etc.); P. 0036, ln. 1-7 (the Memory 117 includes a non-transitory computer-usable (e.g., readable, writeable, etc.) medium, which can be any tangible non-transitory apparatus or device that can contain, store, communicate, propagate or transport instructions, data, computer programs, software, code, routines, etc., for processing by or in connection with the Processor 115)) comprising: 
registering one or more aerial vehicles (Fig. 1A – System 100, Drone(s) 103; Fig. 1B) and one or more land-based vehicles with a last mile delivery system ((Fig. 1A – System 100, Network 105, Roadway Vehicle(s) 107; Fig. 1B; P. 0028, ln. 3-9 (the System 100 includes…one or more Drones 103a…103n, and one or more Roadway Vehicles 107a…107n coupled for electronic communication via a Network 105)).  A system comprising a network of drones (unmanned aerial vehicles) and road vehicles (land-based vehicles) that are electronically communicative with each other establishes a registry of vehicles within the system), wherein the one or more aerial vehicles and the one or more land-based vehicles are associated with aerial vehicle information (P. 0023, ln. 13-20 (drones in the drone network….may switch or reassign drone tasks based on various static, dynamic and/or predefined factors (e.g., real-time traffic information, predicted traffic information, start point and destination point of the drones, package destination, subsequent stop points of the drones, remaining battery of the drones, etc.))) and land-based vehicle information, respectively ((Fig. 1A – Drone(s) 103, Roadway Vehicle(s) 107; P. 0043, ln. 3-11 (nonlimiting examples of the vehicle data associated with a Roadway Vehicle 107 (land-based vehicle) include the vehicle speed, the vehicle acceleration/deceleration rate, the vehicle start point, the vehicle destination point, the vehicle route currently followed by the Roadway Vehicle 107, the vehicle location indicating the geographic location of the Roadway Vehicle 107, the vehicle lane indicating the lane in which the Roadway Vehicle 107 proceeds, etc.); P. 0098, ln. 9-17 (the First Drone 103 may receive roadway traffic data for the geographic area and/or drone data associated with one or more Drones 103…the roadway traffic data of the geographic area may include roadway data…vehicle data associated with one or more Roadway Vehicles 107 (e.g., vehicle route, vehicle behavior data, etc.), etc.); P. 0098, ln. 17-20 (the drone data may include the current range of the Drone 103, the package data of the package associated with current drone task of the Drone 103, the Roadway Vehicle 107 on which the Drone 103 is currently docked)).  In its broadest reasonable interpretation, the term associated is a general term.  Ucar teaches an aerial vehicle as being a drone and a land-based vehicle as being a roadway vehicle.  Additionally, Ucar teaches the association between the aerial and land-based vehicles with the aerial vehicle information and land-based vehicle information.  Ucar teaches aerial vehicle information to include drone data, roadway traffic data of the geographic area, and vehicle data associated with the one or more roadway vehicles (P. 0098, ln. 9-17), wherein the drone data may include the current range of the Drone 103, start point, destination point, the package data of the package associated with current drone task of the Drone 103, and the Roadway Vehicle 107 on which the Drone 103 is currently docked (P. 0098, ln. 17-20).  Ucar teaches roadway vehicle information to include vehicle data associated with one or more Roadway Vehicles 107, vehicle speed, acceleration/deceleration rate, vehicle start point, vehicle destination point, vehicle route currently followed by the roadway vehicle, vehicle location indicating the geographic location of the roadway vehicle, the vehicle lane indicating the lane in which the Roadway Vehicle 107 proceeds. (P. 0043, ln. 1-11)); 
determining to generate a land-based vehicle transportation request for a first aerial vehicle that is performing a delivery ((Fig. 1A – Drone(s) 103, Network 105, Roadway Vehicle(s) 107; (P. 0005, ln. 3-14 (computer-implemented methods comprising: receiving, at a first drone of a drone network…a first task to transport a first package to a first destination…wirelessly communicating a request to transfer the first package to the second drone…wirelessly receiving a response to request accepting the transfer of the first package…and transferring the first package to the second drone); P. 0040 ln. 1-6 (drone data may include a drone task list…drone task may instruct the First Drone 103 to transport a first package to a destination); P. 0098, ln 7-9 (the First Drone 103 may receive a first task instructing the First Drone 103 to transport a first package to a first destination in a geographic area); P. 0099, ln. 23-26 (the First Drone 103 may wirelessly communicate a transfer request to the Second Drone 103, the transfer request may request to transfer the first package to the Second Drone 103)). The transfer request of Ucar teaches a transportation request in the current application.  In both instances, a request made for the aerial vehicle, whether for transportation or for transfer, is nothing more than the assignment of a task for the aerial vehicle to complete/fulfill.  Although the request made to the first aerial vehicle performing a delivery in the current application is a transportation request, and not a transfer request, in both cases, the aerial vehicle is nothing more than being tasked with transporting a package to its destination, whether that be a land vehicle or a transfer to another drone.  A transfer request from a first drone to a second drone is essentially the same thing as a transportation request from a first aerial vehicle to a first land vehicle because in both circumstances, whether it is the first drone or any drone that is given the request, the request is for the drone to perform a task, in this case, a delivery by the drone, which Ucar teaches.  In both scenarios, the drones are receiving a task to perform a delivery.  Therefore, Ucar teaches a transportation request for an aerial vehicle that is assigned to perform a delivery);  
matching, based on the land-based vehicle transportation request and the land-based vehicle information, the first aerial vehicle with a first land-based vehicle ((Fig. 1A – Drone(s) 103, Roadway Vehicle(s) 107, Signal Line 146, Drone Manager 206; Fig. 7; P. 0030, ln. 15-22 (the Network 105 is a wireless network using a connection such as Dedicated Short-Range Communication (DSRC), …vehicle-to-vehicle (V2V) networks, …drone-to-drone networks, …or any other wireless networks); P. 0031, ln. 4-7 (the Roadway Vehicle 107 may be configured to transmit data to and/or receive data from the Management Server 101, other Roadway Vehicles 107, and/or the Drones 103 via the Network 105); P. 0031, ln. 7-11 (as the Roadway Vehicle 107 is located within the communication range of the Drone 103, the Roadway Vehicle 107 may be communicatively coupled to the Drone 103 via Signal Line 146 (e.g., drone-to-vehicle connection)); P. 0055, ln. (the Drone Manager 206 may determine the vehicle route of the first Roadway Vehicle 107 on which the first drone is docked based on the roadway traffic data…the vehicle data of the First Roadway Vehicle 107 may include the vehicle route of the First Roadway Vehicle 107, and thus the Drone Manager 206 may extract the vehicle route of the First Roadway Vehicle 107 from the vehicle data of the First Roadway Vehicle 107 in the roadway traffic data)).  Ucar teaches matching, the first aerial vehicle with a first land-based vehicle wherein the drone manager pairs a drone with a roadway vehicle.  The act of pairing multiple components together is generally synonymous for matching.  Ucar teaches the act of pairing a drone with a roadway vehicle if the management server finds that conditions surrounding the drone and the roadway vehicle adequate to do so. The drone manager determines the vehicle route of the roadway vehicles (land-based) by being communicatively connected to the roadway vehicles.  If the roadway vehicle is within the communication range of the drone, and if the roadway traffic data and the vehicle information of the roadway vehicle are suitable, the drone manager is able to pair the drone with the selected roadway vehicle.  This pairing of a drone to a selected corresponding roadway vehicle is, in essence, matching.  The road and traffic data and geographical factors presented determine if the aerial vehicle and land-based vehicle will be a match.  Additionally, Management Server 101 determines whether the roadway vehicle is within the communication range of the drone as well as determines the roadway traffic data.  One of ordinary skill in the art would understand that once the roadway vehicle appears within the communication range of the drone, that the roadway vehicle could then be communicatively connected, paired, or thereby “matched” to the drone.  Additionally, the concept of using roadway traffic data to determine if an aerial vehicle and land-based vehicle will communicatively connect with each other, is essentially pairing, which is synonymous to matching); and 
generating and sending transportation instructions to the first aerial vehicle and the first land-based vehicle, wherein the transportation instructions comprise: (i) a starting location where the first aerial vehicle docks to the first land-based vehicle ((Fig. 1A – Drone(s) 103, Roadway Vehicle(s) 107; Fig. 8A – First Roadway Vehicle 802, Vehicle Route 812, First Drone 820, First Package 825, First Destination 840; P. 0031, ln. 17-21 (the Roadway Vehicle 107 may carry one or more Drones 103 as the Roadway Vehicle 107 travels on the roadway surface…the Drone 103 may dock on the Roadway Vehicle 107 (e.g., situated on the vehicle roof), and thus proceed together with the Roadway Vehicle 107); P. 0063, ln. 2-7 (the First Drone 820 may be assigned a first task of transporting the First Package 825 to the First Destination 840…the First Drone 820 may dock on the First Roadway Vehicle 802, and thus may be transported towards the First Destination 840 as the First Roadway Vehicle 802 travels along the Vehicle Route 812)).  Ucar does not explicitly state generating and sending transportation instructions to the first aerial vehicle and the first land-based vehicles regarding the starting location being where the aerial vehicle docks to the first land-based vehicle, however, both the transportation instructions and the starting location are implicit in Ucar.  If, for example, within the task of the first drone transporting the first package to the first destination, the first drone, being communicatively connected to a first roadway vehicle, is to dock onto the first roadway vehicle for which the first drone is communicatively connected, in order to reach the first destination, then it is implied that there were a) transportation instructions within the communication for the roadway vehicle to transport the first drone to the first destination based on the instructions generated by the management server, and that b) the starting location of the first roadway vehicle’s transport of the first drone is in fact, the point/moment at which the first drone docks to the first roadway vehicle)), and (ii) a destination to which the first land-based vehicle transports the first aerial vehicle (Fig. 7A, 7B – First Roadway Vehicle 702, First Drone 720,  First Package 725, First Destination 740; Fig. 8A – First Roadway Vehicle 802, Vehicle Route 812, First Drone 820, First Destination 840; P. 0063, ln. (the First Drone 820 may dock on the First Roadway Vehicle 802, and thus may be transported towards the First Destination 840 as the First Roadway Vehicle 802 travels along the Vehicle Route 812); P. 0083, ln. 2-6 (the First Drone 720 may be assigned a first task of transporting the First Package 725 to the First Destination 740, the First Drone 720 may dock on the First Roadway Vehicle 702 that is traveling towards the First Destination 740); P. 0091, ln. (the First Drone 770 may be assigned a first task of transporting the First Package 775 to the First Destination 790, the First Drone 770 may dock on a First Roadway Vehicle 752 that is traveling towards the First Destination 790)). Ucar teaches a first destination to which the first roadway vehicle transports the first drone. Although it is not explicitly stated in Ucar, it can be inferred that if a first drone and a first roadway vehicle are communicatively connected and that the first drone may dock on the first roadway vehicle, that there was a task assigned for the roadway vehicle to transport the first drone to the first destination).
Regarding claim 16, Ucar teaches the system of claim 15, wherein determining to generate a land-based vehicle transportation request for a first aerial vehicle that is performing a delivery comprises: 
receiving a request for transportation from the first aerial vehicle (Fig. 1A - First Drone 103, First Roadway Vehicle 107, Drone Task Manager 202; P. 0052, ln. 3-7 (the Drone Task Manager 202 may assign a first task to a First Drone 103 of the drone network, the first task may instruct the First Drone 103 to transport a first package to a first destination in the geographic area); P. 0052, ln. 14-18 (the First Drone 103 may carry the first package and dock on a First Roadway Vehicle 107 that is traveling towards the first destination, thereby being transported towards the first destination as the First Roadway Vehicle 107 proceeds forward); P. 0098, ln. 9-17 (the First Drone 103 may receive a first task instructing the First Drone 103 to transport a first package to a first destination in a geographic area…the roadway traffic data of the geographic area may include…vehicle data associated with one or more Roadway Vehicles 107 (e.g., vehicle route, vehicle behavior data, etc.), etc.)).  Ucar recites assigning a first drone of a drone network a first task to transport a first package to a first destination.  Ucar does not explicitly state receiving a request for transportation from the first aerial vehicle however, it nonetheless teaches it.  Ucar teaches multiple scenarios where a first drone docks onto a first roadway vehicle and the first roadway vehicle transports the first drone to the first destination, therefore implying that some sort of request, task, or instruction was communicated to the first roadway vehicle from the first drone (Fig. 7A, 7B, 8A, 8B).  Since the first drone, which was communicatively connected to the first roadway vehicle, docked onto the first roadway vehicle, and was then transported by the first roadway vehicle, it can be inferred that the first roadway vehicle had received some sort of request, or task or instruction to transport the first drone the rest of the way to the first destination.  Otherwise and without any instruction or request, neither the first drone nor the first roadway vehicle would have performed). 
Regarding claim 17, Ucar teaches the system of claim 15, wherein determining to generate a land-based vehicle transportation request for a first aerial vehicle that is performing a delivery comprises:
determining, based on an analysis of the aerial vehicle information, to generate the land-based vehicle transportation request ((Fig. 1A - First Drone 103, First Roadway Vehicle 107, Drone Task Manager 202; P. 0052, ln. 3-7 (the Drone Task Manager 202 may assign a first task to a First Drone 103 of the drone network, the first task may instruct the First Drone 103 to transport a first package to a first destination in the geographic area); P. 0052, ln. 14-18 (the First Drone 103 may carry the first package and dock on a First Roadway Vehicle 107 that is traveling towards the first destination, thereby being transported towards the first destination as the First Roadway Vehicle 107 proceeds forward); P. 0098, ln. 9-17 (the First Drone 103 may receive a first task instructing the First Drone 103 to transport a first package to a first destination in a geographic area…the roadway traffic data of the geographic area may include…vehicle data associated with one or more Roadway Vehicles 107…, etc.)).  Ucar recites assigning a first drone of a drone network a first task to transport a first package to a first destination.  Ucar does not explicitly state generating a request for transportation the land-based vehicle however, it nonetheless teaches it.  Ucar teaches multiple scenarios where a first drone docks onto a first roadway vehicle and the first roadway vehicle transports the first drone to the first destination, therefore implying that some sort of request, task, or instruction was communicated to the first roadway vehicle from the first drone (Fig. 7A, 7B, 8A, 8B).  Since the first drone, which was communicatively connected to the first roadway vehicle, docked onto the first roadway vehicle, and was then transported by the first roadway vehicle, Ucar suggests that the first roadway vehicle had received some sort of request, or task or instruction to transport the first drone the rest of the way to the first destination.  Otherwise and without any instruction or request, neither the first drone nor the first roadway vehicle would have performed).
Regarding claim 18, Ucar teaches the system of claim 15, wherein the land-based vehicle information comprises, for each of the one or more land-based vehicles, at least one of: a vehicle profile, a real-time location, a destination, or a planned route information (Ucar teaches a vehicle profile, a destination, vehicle route, and a vehicle profile. (Fig. 1A – Roadway Vehicle(s) 107, Server Data Store 123; P. 0047, ln. 1-4 (the Server Data Store 123 may store roadway traffic data describing…one or more Roadway Vehicles 107 in the geographic area); P. 0047, ln. 14-21 (the vehicle data associated with a Roadway Vehicle 107 may include the vehicle speed, the vehicle acceleration/deceleration rate, the vehicle start point, the vehicle destination point, the vehicle location, the vehicle lane, the vehicle route, the historical travel data, the vehicle attributes (e.g., public vehicle, private vehicle, fixed routes and schedules, etc.))).
Regarding claim 19, Ucar teaches the system of claim 15, wherein the aerial vehicle information comprises, for each of the one or more aerial vehicles, at least one of: an aerial vehicle profile, a real-time location, a destination, a planned route information, a range of the aerial vehicle, a speed of the aerial vehicle, and a weight capacity of the aerial vehicle (Ucar teaches the aerial vehicle information comprising traffic information (both in real-time and predicted), a drone start point and destination point, a package destination and planned route information. (P. 0023, ln. 13-21 (the drones in the drone network that are located proximate to one another may dynamically switch or reassign their drone tasks based on various static, dynamic, and/or predefined factors (e.g., real-time traffic information, predicted traffic information, start point and destination point of the drones, package destination, subsequent stop point of the drones, remaining battery of the drones, etc.) thereby improving the likelihood of completion of the drone tasks))).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ucar in view of Cheatham, III et al. (US 20180016027 A1, herein after Cheatham).
Regarding claim 6, Ucar teaches the computer-implemented of method 1.  However, Ucar does not teach wherein the method further comprises: 
generating, by a billing system, a bill for an operator of the first aerial vehicle for the transportation of the first aerial vehicle to the destination by the first land-based vehicle.
Cheatham, in the same field of endeavor, teaches wherein the method further comprises: 
generating, by a billing system, a bill for an operator of the first aerial vehicle for the transportation of the first aerial vehicle to the destination by the first land-based vehicle (P. 0128, ln. 1-10 (before or during the interaction the rate or fee to be charged for the UAV carrying payload determined…upon completion of delivery a payment transaction is completed (e.g., entity is billed for charge for use of UAV)…a payment communication is established (e.g., transmitting a bill or invoice for payment and/or receipt for payment) in order to complete the transaction); P. 0129, ln. 13-16 (a billing/payment transaction will be conducted upon completion of payload delivery with a communication to the entity (e.g., invoice/receipt for payment for payload delivery to the UAV))).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Ucar to incorporate the billing system of Cheatham between an aerial vehicle and a corresponding entity.  The addition of a billing/payload management system would create a streamline process for the operators of aerial and land-based vehicles within a delivery system, allowing them to receive payment from a corresponding entity within the same transaction as the payload delivery.  Additionally, it would be advantageous to provide a billing/payload management system between the aerial and land-based vehicles of a delivery system, thereby configured to manage the billing for the operation of the aerial and/or land-based vehicle(s) carrying a payload.  Furthermore, it would be advantageous to provide a billing/payload management system for the transportation of an aerial or land-based vehicle that is down and/or in disrepair.  The addition of a billing system to the method of Ucar would optimize the delivery process by completing both ends of the transaction within the same process (delivery and billing/payment for delivery).  
Regarding claim 13, Ucar teaches the non-transitory computer-readable medium of claim 8.  However, Ucar does not teach wherein the operations further comprise:
 generating, by a billing system, a bill for an operator of the first aerial vehicle for the transportation of the first aerial vehicle to the destination by the first land-based vehicle.
Cheatham, in the same field of endeavor, teaches wherein the operations further comprise: 
generating, by a billing system, a bill for an operator of the first aerial vehicle for the transportation of the first aerial vehicle to the destination by the first land-based vehicle (P. 0128, ln. 1-10 (before or during the interaction the rate or fee to be charged for the UAV carrying payload determined…upon completion of delivery a payment transaction is completed (e.g., entity is billed for charge for use of UAV)…a payment communication is established (e.g., transmitting a bill or invoice for payment and/or receipt for payment) in order to complete the transaction); P. 0129, ln. 13-16 (a billing/payment transaction will be conducted upon completion of payload delivery with a communication to the entity (e.g., invoice/receipt for payment for payload delivery to the UAV))).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Ucar to incorporate the billing system of Cheatham between an aerial vehicle and a corresponding entity.  The addition of a billing/payload management system would create a streamline process for the operators of aerial and land-based vehicles within a delivery system, allowing them to receive payment from a corresponding entity within the same transaction as the payload delivery.  Additionally, it would be advantageous to provide a billing/payload management system between the aerial and land-based vehicles of a delivery system, thereby configured to manage the billing for the operation of the aerial and/or land-based vehicle(s) carrying a payload.  Furthermore, it would be advantageous to provide a billing/payload management system for the transportation of an aerial or land-based vehicle that is down and/or in disrepair.  The addition of a billing system to the method of Ucar would optimize the delivery process by completing both ends of the transaction within the same process (delivery and billing/payment for delivery).  
Regarding claim 20, Ucar teaches the system of claim 15.  However, Ucar does not teach wherein the operations further comprise: generating, by a billing system, a bill for an operator of the first aerial vehicle for the transportation of the first aerial vehicle to the destination by the first land-based vehicle.
Cheatham, in the same field of endeavor, teaches wherein the operations further comprise: 
generating, by a billing system, a bill for an operator of the first aerial vehicle for the transportation of the first aerial vehicle to the destination by the first land-based vehicle (P. 0128, ln. 1-10 (before or during the interaction the rate or fee to be charged for the UAV carrying payload determined…upon completion of delivery a payment transaction is completed (e.g., entity is billed for charge for use of UAV)…a payment communication is established (e.g., transmitting a bill or invoice for payment and/or receipt for payment) in order to complete the transaction); P. 0129, ln. 13-16 (a billing/payment transaction will be conducted upon completion of payload delivery with a communication to the entity (e.g., invoice/receipt for payment for payload delivery to the UAV))).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Ucar to incorporate the billing system of Cheatham between an aerial vehicle and a corresponding entity.  The addition of a billing/payload management system would create a streamline process for the operators of aerial and land-based vehicles within a delivery system, allowing them to receive payment from a corresponding entity within the same transaction as the payload delivery.  Additionally, it would be advantageous to provide a billing/payload management system between the aerial and land-based vehicles of a delivery system, thereby configured to manage the billing for the operation of the aerial and/or land-based vehicle(s) carrying a payload.  Furthermore, it would be advantageous to provide a billing/payload management system for the transportation of an aerial or land-based vehicle that is down and/or in disrepair.  The addition of a billing system to the method of Ucar would optimize the delivery process by completing both ends of the transaction within the same process (delivery and billing/payment for delivery).    
Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ucar in view of Staton et al. (US 10026054 B1, herein after Staton).
Regarding claim 7, Ucar teaches the computer-implemented of method 1.  However, Ucar does not teach wherein the method further comprises: receiving, from an operator of the first aerial vehicle, a rating associated with the first land-based vehicle. 
Staton, in the same field of endeavor, teaches the computer-implemented of method 1, wherein the method further comprises: 
receiving, from an operator of the first aerial vehicle, a rating associated with the first land-based vehicle ((Fig. 5A – UAV 530; Fig. 5C – User 560, Rating Module 577; Fig. 8D – Package 814; Col. 13, ln. 63 – Col. 14, ln. 2 (the user may use the Rating Module 577 to rate the delivery by the UAV 530…the rating module may further allow the User 560 to provide comments to the UAV operator…the User 560 may use the Personal Computer 562 and the Ratings Module 577 to apprise the sender that the package delivery was expected, is in need of improvement, etc.); Col. 22, ln. 21-23 (the User 560 may use the Rating Module 577 to rate the Package 814 and/or the delivery thereof by the UAV 530)).  Staton teaches a rating system associated with a UAV delivery.  Ucar teaches a UAV associated with a land-based vehicle by virtue of being associated with the UAV for which it is communicatively connected.  Examiner suggests that “associating” is a very broad term because it would essentially encompass any two things that are generally in any form of relationship with each other.  That is, any two features that share anything in common or are related in any manner can be said to be associated with one another.  Ucar teaches a first drone communicatively connected to a first roadway vehicle.  Being communicatively connected to each other in at least one way, establishes a relationship in which, one of ordinary skill in the art would understand the first drone and the first roadway vehicle to be associated with one another.  Furthermore, it would be clear to one of ordinary skill in the art that, as a result of the relationship between the drone and the roadway vehicle, that the rating associated with the drone would also be associated with the roadway vehicle so long as the two are communicatively connected.  From Ucar teaching a system in which a UAV is associated with a land-based vehicle and Staton teaching a rating system to rate the delivery of a UAV, one of ordinary skill in the art would understand Ucar and Staton together teach a rating system associated with a UAV would also be associated with a land-vehicle for which the UAV is associated.   
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Ucar to include the rating system of Staton for the benefit of the users of the system, the operators of the aerial and land-based vehicles, the customers/recipients of the delivery, and overall system (e.g., to provide a rating associated with the aerial and land-based vehicles performing the delivery for efficiency, data and future delivery purposes).  The addition of a rating system would generate a way to account for the performance of each aerial and land-based vehicle, thereby creating a more efficient platform for the vehicle operators to determine the appropriate vehicle for the delivery based on the previous performance of the aerial or land-based vehicle per its ratings.  This would enhance the platform in its optimization of future deliveries, thereby efficiently pairing the intended aerial or land-based vehicle for the delivery based on the data collected by the rating system.
Regarding claim 14, Ucar teaches the non-transitory computer-readable medium of claim 8.  However, Ucar does not teach wherein the operations further comprise: receiving, from an operator of the first aerial vehicle, a rating associated with the first land-based vehicle.
Staton, in the same field of endeavor, teaches the non-transitory computer-readable medium of claim 8, wherein the operations further comprise: 
receiving, from an operator of the first aerial vehicle, a rating associated with the first land-based vehicle ((Fig. 5A – UAV 530; Fig. 5C – User 560, Rating Module 577; Fig. 8D – Package 814; Col. 13, ln. 63 – Col. 14, ln. 2 (the user may use the Rating Module 577 to rate the delivery by the UAV 530…the rating module may further allow the User 560 to provide comments to the UAV operator…the User 560 may use the Personal Computer 562 and the Ratings Module 577 to apprise the sender that the package delivery was expected, is in need of improvement, etc.); Col. 22, ln. 21-23 (the User 560 may use the Rating Module 577 to rate the Package 814 and/or the delivery thereof by the UAV 530)).  Staton teaches a rating system associated with a UAV delivery. Ucar teaches a UAV associated with a land-based vehicle by virtue of being associated with the UAV for which it is communicatively connected.  Examiner suggests that “associating” is a very broad term because it would essentially encompass any two things that are generally in any form of relationship with each other.  That is, any two features that share anything in common or are related in any manner can be said to be associated with one another.  Ucar teaches a first drone communicatively connected to a first roadway vehicle.  Being communicatively connected to each other in at least one way, establishes a relationship in which, one of ordinary skill in the art would understand the first drone and the first roadway vehicle to be associated with one another.  Furthermore, it would be clear to one of ordinary skill in the art that, as a result of the relationship between the drone and the roadway vehicle, that the rating associated with the drone would also be associated with the roadway vehicle so long as the two are communicatively connected.  From Ucar teaching a system in which a UAV is associated with a land-based vehicle and Staton teaching a rating system to rate the delivery of a UAV, one of ordinary skill in the art would understand Ucar and Staton together teach a rating system associated with a UAV would also be associated with a land-vehicle for which the UAV is associated.   
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Ucar to include the rating system of Staton for the benefit of the users of the system, the operators of the aerial and land-based vehicles, the customers/recipients of the delivery, and overall system (e.g., to provide a rating associated with the aerial and land-based vehicles performing the delivery for efficiency, data and future delivery purposes).  The addition of a rating system would generate a way to account for the performance of each aerial and land-based vehicle, thereby creating a more efficient platform for the vehicle operators to determine the appropriate vehicle for the delivery based on the previous performance of the aerial or land-based vehicle per its ratings.  This would enhance the platform in its optimization of future deliveries, thereby efficiently pairing the intended aerial or land-based vehicles for the delivery based on the data collected by the rating system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tokhtbaev (US 20200019925 A1), Simon (US 20190012636 A1), Bash (US 20200050188 A1).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L PINKERTON whose telephone number is (571)272-9820. The examiner can normally be reached M-F 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LOUIS PINKERTON/
Patent Examiner, Art Unit 3665                                                                                                                                                                                                        /HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665